Citation Nr: 0726832	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 8, 2003 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1960 to March 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted TDIU with an 
effective date of December 8, 2003.  The veteran filed a 
notice of disagreement in regards to the effective date 
assigned.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a July 2004 statement of the 
case (SOC).  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in October 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to the 
instant case, element (1) is not in dispute, and elements 
(2), (3) and (4) are irrelevant.  With respect to element 
(5), however, the veteran was not provided with notice of the 
type of evidence necessary to establish an earlier effective 
date.  As such notice is obviously pertinent to the issue on 
appeal, it would be prejudicial to proceed to a decision at 
this time.  

Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish an earlier effective 
date.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran 
a corrective VCAA notice to his 
current address, which complies 
with the notification 
requirements of the VCAA, to 
include as outlined by the 
Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should then 
readjudicate the veteran's 
claim of entitlement to an 
effective date prior to 
December 8, 2003 for the grant 
of TDIU.  If the benefit sought 
on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the 
case and given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



